Citation Nr: 0008489	
Decision Date: 03/30/00    Archive Date: 04/04/00

DOCKET NO.  96-35 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
tachycardia.

(The issue of whether an April 1975 decision of the Board of 
Veterans' Appeals denying error in a regional office (RO) 
decision dated in 1960 which severed service connection for 
tachycardia should be revised or reversed on the grounds of 
clear and unmistakable error, Docket Number 97-32 401A, is 
the subject of a separate decision)


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Sampson, Associate Counsel


INTRODUCTION

The veteran's active military service extended from October 
1943 to May 1944.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a  rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida, which denied a reopened claim for 
service connection for tachycardia.  


FINDINGS OF FACT

1.  Following a rating action by the RO in September 1992, 
the veteran was notified in a letter also dated in September 
1992 that his claim for service connection for tachycardia 
remained denied because he had not submitted new and material 
evidence to reopen it; although he was provided his appellate 
rights, he did not appeal.

2.  No new evidence has been has been presented since the 
September 1992 rating decision.

CONCLUSION OF LAW

1.  The September 1992 decision of the RO denying the 
veteran's attempt to reopen his claim for tachycardia is 
final.  38 U.S.C.A. § 7105(b) and (c) (West 1991); 38 C.F.R. 
§ 3.160(d).

2.  Evidence received since the September 1992 RO decision 
denying service connection for tachycardia is not new and 
material, and the veteran's claim for service connection for 
tachycardia has not been reopened.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Applicable Law

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1131 (West 1991); 
38 C.F.R. §§ 3.303, 3.304 (1999).  A preexisting injury or 
disease will be considered to have been aggravated by active 
military, naval, or air service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 C.F.R. § 3.306(a) (1999).  Clear 
and unmistakable evidence (obvious or manifest) is required 
to rebut the presumption of aggravation where the preservice 
disability underwent an increase in severity during service.  
This includes medical facts and principles which may be 
considered to determine whether the increase is due to the 
natural progress of the condition.  38 C.F.R. § 3.306(b) 
(1999).  A veteran seeking service connection by aggravation 
is not entitled to presumption of aggravation in service, 
where there was temporary worsening of symptoms, but the 
condition itself did not worsen.  Hunt v. Derwinski, 1 Vet. 
App. 292, 296 (1991).

Reopening a claim for service connection which has been 
previously and finally disallowed requires that new and 
material evidence be presented or secured since the last 
final disallowance of that claim.  38 U.S.C.A. § 5108 (West 
1991); Evans v. Brown, 9 Vet. App. 273, 285 (1996); see 
Graves v. Brown, 8 Vet. App. 522, 524 (1996).  

The fact that the RO may have determined that new and 
material evidence was presented, and reopened the claim on 
that basis, is not binding on the Board's determination of 
the question of whether new and material evidence has been 
submitted.  Barnett v. Brown, 8 Vet. App. 1 (1995).  The 
Board is required to determine whether new and material 
evidence has been presented before it can reopen a claim and 
readjudicate service connection or other issues going to the 
merits.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

When considering whether new and material evidence has been 
presented or secured to reopen a claim, the law provides,

If new and material evidence is presented 
or secured with respect to a claim which 
has been disallowed, the Secretary shall 
reopen the claim and review the former 
disposition of the claim.

38 U.S.C.A. § 5108 (West 1991).  

Section 3.156(a) provides,

New and material evidence means evidence 
not previously submitted to agency 
decision makers which bears directly and 
substantially upon the specific matter 
under consideration, which is neither 
cumulative nor redundant, and which by 
itself or in connection with evidence 
previously assembled is so significant 
that it must be considered in order to 
fairly decide the merits of the claim.

38 C.F.R. § 3.156 (1999) (final emphasis added).  See also 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The claimant 
does not have to demonstrate that the new evidence would 
probably change the outcome of the prior denial which was the 
test in effect prior to the Hodge decision, as defined in 
Colvin v. Derwinski, 1. Vet. App. 174 (1991) (new and 
material evidence required "a reasonable possibility that 
the new evidence, when viewed in the context of all the 
evidence, both new and old, would change the outcome" of the 
final decision).  Rather, it is important that there be a 
complete record upon which the claim can be evaluated, and 
some new evidence may contribute to a more complete picture 
of the circumstances surrounding the origin of a claimant's 
injury or disability.  Hodge 155 F.3d at 1363.  

In Elkins v. West, 12 Vet. App. 209 (1999) (en banc), the 
Court outlined a three-step process for reopening claims 
under the Federal Circuit's holding in Hodge, supra:  First, 
VA must determine whether new and material evidence has been 
presented under 38 C.F.R. § 3.156(a).  If the newly presented 
evidence is not "new," the claim to reopen fails on that 
basis and no further analysis of the evidence is required.  
Similarly, if "new" evidence is not "material," in the 
sense that does not bear directly and substantially upon the 
specific matter under consideration and which, by itself or 
in connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim, the claim to reopen fails on 
that basis and the inquiry ends.  38 C.F.R. § 3.156 (1999).  
Second, if new and material evidence has been presented, 
immediately upon reopening VA must determine whether, based 
upon all the evidence and presuming its credibility, the 
claim as reopened is well grounded pursuant to 38 U.S.C. 
§ 5107(a).  There is no duty to assist in the absence of a 
well-grounded claim.  Epps v. Gober, 126 F.3d 1464, 1468 
(Fed. Cir. 1997) cert. denied, sub nom. Epps v. West, 118 S. 
Ct. 2348 (1998).  See also Winters v. West, 12 Vet. App. 203 
(1999).  Third, if the claim is well grounded, VA may 
evaluate the merits after ensuring the duty to assist under 
38 U.S.C. § 5107(b) has been fulfilled.  See also Winters v. 
West, 12 Vet. App. 203 (1999) (en banc). 

Evidence received since the prior final decision is presumed 
credible for the purposes of reopening the veteran's claim 
unless it is inherently false or untrue, or it is beyond the 
competence of the person making the assertion.  Duran v. 
Brown, 7 Vet. App. 216, 220 (1995); Justus v. Principi, 3, 
Vet. App. 510, 513 (1992).  See also Robinette v. Brown, 8 
Vet. App. 68, 75-76 (1995).

Factual Background

A review of the service medical records shows that the 
veteran was examined just prior to induction in October 1943.  
This examination showed a "normal" cardiovascular system.  
Treatment records in service show an initial diagnosis and 
treatment for tachycardia in December 1943 when he was 
hospitalized following an attack.  The report of his 
hospitalization noted the following history:

About 6 years ago while in school playing 
ball he suddenly developed a peculiar 
sensation as though his heart was 
'running loose' in his chest.  This 
continued for a short while, but on 
resting quietly disappeared.  Since then 
he has had repeated attacks of very rapid 
heart beat, coming on suddenly and 
disappearing just as suddenly.  The end 
of the attack is heralded by a sensation 
of complete stopping of the heart for 
about a second or two, with gradual 
resumption of normal slow beat.  
Occasionally these spells are associated 
with extreme weakness and even loss of 
consciousness for a few minutes.  

The diagnosis at discharge from the hospital was paroxysmal 
tachycardia, recurrent, cause undetermined which was not 
incurred in the line of duty and which existed prior to 
induction.  He was noted to be recovered and he was returned 
to duty.  

The veteran was again hospitalized in April 1944 at which 
time it was noted by the examiner that he gave a "typical 
history of paroxysmal tachycardia for [the] past 6 years."  
These attacks were described as recurring about once a month 
lasting 15 minutes to one hour.  Since in the army, when he 
was exposed to exertion and excitement, his attacks had been 
more frequent.  A report of a Board of Medical Officers 
recommended discharge for "[t]achycardia, paroxysmal, 
frequent attacks."  The report also noted that the disease 
occurred spontaneously in civilian life. 

Service connection was granted on discharge for paroxysmal 
tachycardia in a 1944 rating decision, rated 30 percent 
disabling.  This evaluation was reduced to 10 percent a year 
later based on minimal symptoms as noted on recent VA 
examination.  In June 1948, a VA examiner was unable to find 
tachycardia.  

In April 1960 the veteran was informed that the RO proposed 
to end service connection for tachycardia and, following a 
reasonable period of time to respond to the proposed 
severance, service connection for tachycardia was severed in 
a June 1960 decision.  The veteran was notified of the 
decision that same month; however, he did not appeal within 
the time allowed and the decision became final.  38 U.S.C.A. 
§ 7105(c) (West 1991).

In May 1974, the veteran attempted to reopen his claim for 
service connection for tachycardia with the submission of 
additional medical evidence and lay statements.  This was 
denied as not new and material to reopen the claim in a May 
1974 decision of the RO.  He appealed this decision, adding 
in his arguments that severance of service connection was 
clearly and unmistakably erroneous.  The Board confirmed the 
denial of service connection in an April 1975 decision noting 
that service medical records made it clear that tachycardia 
began about six years before he entered military service, 
that the basic level of tachycardia severity did not increase 
during service, and that the rating action which severed 
service connection for tachycardia in 1960 was well supported 
by the evidence of record.  

Thereafter, the veteran again attempted to reopen his claim 
in August 1988 and in June 1992, the latter time submitting 
records of current medical treatment for his back along with 
a handwritten statement.  This evidence was denied by the RO 
as not new and material to reopen the claim for tachycardia 
in a September 1992 rating action because the evidence, while 
new, did not present any substantive basis upon which to 
establish that tachycardia was incurred during active service 
or that it was aggravated beyond any normal progression 
during active service.  Although he was notified of this 
decision and provided his appellate rights, he did not 
appeal.

In October 1995 the veteran again filed a claim to reopen 
arguing that his tachycardia was aggravated during active 
service.  With this claim he submitted several copies of his 
service medical records.  

In April 1996, the veteran submitted additional copies of his 
service medical records which now included his personnel 
records, an annotated page from an April 1975 Board decision, 
and a lay statement from a fellow serviceman who knew the 
veteran during his active service.  

Although the RO noted that the evidence duplicated evidence 
previously of record, including a prior statement from the 
same serviceman, it reopened and denied the claim in a May 
1996 rating decision.  The RO noted that while the evidence 
showed that there may have been a temporary worsening of 
symptoms during service, such temporary flare-ups were 
insufficient to be considered aggravation in service under 
the applicable regulations.  

In January 1997, the veteran provided testimony in a personal 
hearing before a hearing officer at the RO.  His testimony 
consisted largely of describing his medical condition before 
service, recounting this history of his treatment for 
tachycardia during service, and describing his post service 
medical treatment.

Analysis

Initially, the Board observes that the last final denial of 
the veteran's claim to reopen was the September 1992 rating 
decision.  Since then, he has submitted copies of records 
which were already on file, including service medical and 
personnel records and a copied page from a prior decision of 
the Board.  This evidence is not new because it was already 
of record at the time of the prior denial in September 1992.  

The only other evidence is the lay statement from a fellow 
serviceman who knew the veteran during his active service, 
and his own statements and testimony from the January 1997 
hearing.  Neither of this evidence is new.  The lay statement 
essentially duplicates a prior statement by the same person 
made approximately 20 years earlier and made part of the 
claims file at that time.  The statements and testimony by 
the veteran arguing that there was no preservice medical 
evidence of tachycardia, or if so his tachycardia must have 
been aggravated by his active service, are also not new.  The 
veteran's arguments essentially duplicate his claims which 
were previously considered and rejected by the RO in the 
prior denial.  Further, the veteran's statements are neither 
material nor competent evidence that he did not have 
tachycardia prior to service, or that if he did have 
preexisting tachycardia it underwent an increase in severity 
during service.  There is no evidence that he possesses the 
requisite medical knowledge to render a probative opinion on 
a matter requiring medical expertise.  See Edenfield v. 
Brown, 8 Vet. App. 384, 388 (1995); Robinette, 8 Vet. App. 
at 74; Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  In this 
regard, the Board notes that the veteran has consistently 
argued that he is not competent as a lay person to provide 
medical evidence of preexisting tachycardia.  However, the 
veteran as a lay person is competent to state that he had 
rapid heart rate prior to service, such an observation being 
readily observable by a lay person and not necessarily 
involving a medical diagnosis or opinion as to causation.  
Doran v. Brown, 6 Vet. App. 283, 286 (1994).  The veteran's 
statements regarding the history of his tachycardia formed a 
factual predicate for the medical professional's opinion in 
service that tachycardia preexisted service and was not 
aggravated therein.  See Gahman v. West, 12 Vet. App. 406, 
411 (1999) (unanimous findings of an inservice Board of 
Medical survey, based upon a veteran's own history filtered 
through its medical expertise, provided the required factual 
predicate necessary to clearly and unmistakably rebut the 
presumption of soundness).  The veteran's lay statements are 
not competent to refute the opinion of a medical professional 
in service that tachycardia preexisted service, or that 
tachycardia was not aggravated during service.  However, the 
above discussion addresses the merits of the veteran's claim 
and is moot, the Board having found that the veteran's 
testimony and statements are not new to reopen the claim, and 
the analysis of whether the evidence is new and material does 
not proceed further. See Elkins v. West, 12 Vet. App. 209 
(1999).

All of the evidence submitted as new is cumulative of 
evidence associated with the claims file at the time of the 
September 1992 rating decision and is not new for purposes of 
reopening the claim.  Because the evidence is not new, it is 
also not material, and is not so significant that it must be 
considered in order to fairly decide the claim.  38 C.F.R. 
§ 3.156(a) (1999).  

Conclusion

Based on the applicable law, regulations and Court decisions, 
the additional evidence received since the September 1992 RO 
decision is not new and material and does not provide the 
required evidentiary basis to reopen the veteran's claim.  
The RO's September 1992 decision denying a petition to reopen 
a claim of service connection for tachycardia remains final.  
See Hodge, 155 F.3d 1356 (1998); 38 U.S.C.A. §§ 5108, 
7105(c)(West 1991); 38 C.F.R. § 3.156 (1999).

Where new and material evidence has not been submitted to 
reopen a finally denied claim, VA does not have a statutory 
duty to assist a claimant in developing facts pertinent to 
the claim, but VA may be obligated under 38 U.S.C.A. § 
5103(a) to advise a claimant of evidence needed to complete 
his application.  This obligation depends on the particular 
facts of the case and the extent to which the Secretary has 
advised the claimant of the evidence necessary to be 
submitted with a VA benefits claim.  See Graves v. Brown, 8 
Vet. App. 522, 524-25 (1996); Robinette v. Brown, 8 Vet. App. 
69, 78 (1995).  Here, unlike the situation in Graves, the 
veteran has not put the VA on notice of the existence of any 
specific, particular piece of evidence which is not only 
relevant to his claim for tachycardia but is so significant 
that it must be considered in order to fairly decide the 
merits of the claims.  38 C.F.R. § 3.156 (1999).  
Accordingly, the Board concludes that VA did not fail to meet 
its obligations under 38 U.S.C.A. § 5103(a) (West 1991).

The benefit of the doubt doctrine need not be applied in the 
situation where an appellant has not fulfilled the threshold 
burden of submitting new and material evidence to reopen a 
finally disallowed claim.  Annoni v. Brown, 5 Vet. App. 463 
(1993). 


ORDER

New and material evidence not having been submitted to reopen 
a claim for entitlement to service connection for 
tachycardia, that benefit remains denied.




		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 
- 11 -


- 1 -


